Title: To Thomas Jefferson from George Blaettermann, 24 April 1823
From: Blaettermann, George
To: Jefferson, Thomas


Sir,
London
the 24th of April 182369 Grace church Street.
About nineteen months ago, I had the honor of receiving through Mr Rush, a communication from you, informing me of the favourable disposition, which you entertained towards me as candidate for the chair of professor of modern languages in the College about to be organized, under your auspices, in the state of Virginia; and having in consequence made such arrangements in my affairs as would have enabled me to proceed to that country, about the conclusion of the last year, I find myself rather awkwardly situated now, from the circumstance of not having received any kind of information on the subject  since. This, I trust, will be a sufficient apology for thus intruding on your valuable time; and troubling you to request that I may be informed when it is likely my services will be required, as well as to solicit a communication of any other intelligence on the subject, you may please to impart.I beg leave to state, that in the course of the last summer, I made a tour through Germany, France and Holland, for the purpose of visiting the Universities of those countries and collecting materials for a series of lectures, on the rise, progress and present state of modern languages, intended to be delivered to my pupils: This has led me to add considerably to the extent of my library and I should feel obliged by being informed whether my books will be liable to pay duty on importation into America or whether they will be admitted to entry duty free. I have the honor to be with the deepest sense of respect,Sir, your very obedient humble servantGeorge Blaettermann